Citation Nr: 1543236	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for residuals of a left eye injury, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1982 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

As discussed in further detail below, the Board is reopening the claim of entitlement to service connection for residuals of a left eye injury, because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of the issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2007 Board decision found that new and material evidence had not been submitted to reopen an unappealed September 1993 rating decision which denied entitlement to service connection for residuals of a left eye injury. 

2.  The evidence received since the final November 2007 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for residuals of a left eye injury.





CONCLUSIONS OF LAW

1.  The November 2007 Board decision is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1100 (2014). 

2.  Evidence received since the November 2007 Board decision is new and material; the claim of entitlement to service connection for residuals of a left eye injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed a service connection claim for residuals of a left eye injury that was denied in an unappealed September 1993 rating decision.  The claim was denied on the basis that there was no evidence of a left eye diagnosis.  The Veteran later sought to reopen her service connection claim and a February 2003 rating decision found that new and material evidence had not been submitted.  This rating decision was appealed to the Board.  In a November 2007 Board decision, the Board found that the September 1993 rating decision was final and that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for residuals of a left eye injury.  The Veteran did not file a notice of appeal to the Court of Appeals for Veterans Claims.  Accordingly, the November 2007 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2014). 

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the November 2007 Board decision, new evidence added to the record consists of VA treatment records, private treatment records, and lay statements.  Further, the new evidence includes a diagnosis of left eye pseudophakia, cataract, eye floaters, and retinal detachment.  The above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and, by itself or in connection with the evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for residuals of a left eye injury.  Accordingly, the Veteran's claim of service connection for residuals of a left eye injury is reopened.  38 C.F.R. § 3.156(a); Shade. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a left eye injury; to that extent only, the appeal is granted.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran served as a dental specialist in service.  Her service treatment records show numerous complaints of left eye irritation as a result of foreign body entering her eye.  In July 1984, she complained of feeling a "film over eye" lasting for four months.  She was treated with artificial tears.  In October 1984, a piece of metal filling entered her eye and she was treated for a corneal abrasion.  Post-service medical records reflect complaints of, and treatment for left eye problems to include retinoschisis in November 1996.  She underwent surgeries for left eye retinal detachment with pars plana vitrectomy, cryotherapy, scleral buckle, and gas-fluid exchange in October 2008 and cataract surgery in April 2009.

The only VA examination report addressing the left eye, dated in January 1993, contains no relevant medical opinion.  Accordingly, the Board finds a medical examination is necessary to address whether her current left eye disorders are related to service.  

Finally, the claims file contains ophthalmic VA treatment records dated through October 2014.  Any relevant outstanding records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records for the Veteran's left eye disorders dated since October 2014.  Any additional pertinent private treatment records identified by the Veteran should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the onset and/or recurrence of left eye symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination for her left eye disorders.  The examiner should review the claims file and note such in the report.  All indicated studies should be performed and all findings should be reported in detail.  Ask the examiner to:

a) Identify all left eye disorders found to be present.

b) For each diagnosis, state whether it is at least as likely as not that the diagnosis is related to or had its onset in service.  

In offering their opinion, the examiner should consider the Veteran's competent lay statements of having left eye problems since service, as well as the numerous complaints in the Veteran's service treatment records of left eye injuries. 

The rationale for all opinions expressed should be set forth.

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


